Citation Nr: 0919681	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bronchial asthma.  

2.  Entitlement to a higher initial rating for anatomical 
loss of the right eye, rated as 40 percent disabling with an 
additional 10 percent due to the inability to wear an 
artificial eye, effective January 27, 2006. 

3.  Entitlement to a higher initial rating for disfigurement 
due to right eye loss, rated as 30 percent disabling, 
effective January 27, 2008.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION
 
The Veteran served on active duty from September 1999 to 
January 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which in pertinent part granted 
service connection for bronchial asthma with an initial 
noncompensable disability rating effective January 27, 2006, 
and granted service connection for anatomical loss of the 
right eye with an initial 40 percent disability rating, 
effective January 27, 2006.

The June 2006 rating decision also granted entitlement to 
special monthly compensation based on anatomical loss of one 
eye, effective January 27, 2006.  That issue is not before 
the Board.

In the July 2006 notice of disagreement and a November 2006 
VA Form 9, the Veteran stated that he experienced migraines, 
vomiting, and dehydration as a result of his traumatic eye 
injury.  In May 2007 and April 2009 statements, the Veteran's 
representative also referenced migraines, vomiting, and 
dehydration as well as conjunctivitis, discharge, blood 
stained tears, and trouble healing.  These issues have not 
been developed and are therefore referred back to the RO.  
The RO should contact the Veteran or his representative to 
determine if he wishes to pursue claims for benefits based on 
these issues. 

In an October 2006 rating decision, the initial rating for 
anatomical loss of the right eye was increased to 40 percent 
disabling plus an additional 10 percent for the inability to 
wear an artificial eye, effective January 27, 2006.  A 
Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for anatomical loss of the 
right eye remains before the Board.

The October 2006 rating decision also granted service 
connection for disfigurement due to right eye loss with an 
initial 30 percent disability rating, effective January 27, 
2006.  The Veteran initiated an appeal of this issue in the 
November 2006 VA Form 9 and, therefore, it is properly before 
the Board.  

The issue of entitlement to a higher initial rating for 
disfigurement due to right eye loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Pulmonary function testing (PFT) shows that the Veteran 
has forced expiratory volume in one second (FEV-1) that is 99 
percent of the predicted value and FEV-1/forced vital 
capacity (FVC) that is 81 percent; the Veteran's bronchial 
asthma has not required daily or intermittent inhalational or 
oral bronchodilator therapy.

2.  The Veteran's corrected visual acuity is consistently 
measured to be 20/25 or better in the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bronchial asthma were not met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 3.321, 4.1, 4.97, Diagnostic Code 6602 
(2008).

2.  The criteria for a disability rating in excess of 40 
percent for enucleation of the left eye are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.84a, 
Diagnostic Code 6066 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted, the claim is 
substantiated, additional VCAA notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of error in this 
case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in May 2006 
for bronchial asthma and anatomical loss of the right eye.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria - Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder. In cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the initial evaluation period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Asthma

The Veteran was granted service connection for bronchial 
asthma with a noncompensable initial rating.  In the VA Form 
9, the Veteran asserted that he still experiences wheezing 
during exertion.  Bronchial asthma is evaluated under 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6602. The pertinent 
criteria are:

FEV-1 less than 40-percent predicted, or; 
FEV- 1/FVC less than 40 percent, or; more 
than one attack per week with episodes of 
respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
suppressive medications 
.........................................
.........................................
..100

FEV-1 of 40- to 55-perdent predicted, or; 
FEV- 1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for 
required care of exacerbations, or; 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids..........................
.....................................60

FEV-1 of 56- to 70-percent predicted, or; 
FEV- 1/FVC of 56 to 70 percent, or; daily 
inhalation or oral bronchodilator 
therapy, or; inhalational anti-
inflammatory 
medication...............................
......................................30

FEV-1 of 71- to 80-percent predicted, or; 
FEV- 1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral 
bronchodilator 
therapy..................................
............10

In the absence of clinical findings of 
asthma at the time of examination, a 
verified history of asthmatic attacks 
must be of record.  
38 C.F.R. § 4.97, DC 6602 (2008). 

The first part of the rating criteria focuses on the results 
of PFTs.  The Veteran underwent PFTs in May 2005, October 
2005, and May 2006.  The results of the May 2005 PFT 
indicated FEV- 1 was 91 percent and FEV-1/FVC was 87.5 
percent.  These results were within normal limits and equated 
to a noncompensable disability rating.  

The results of the first October 2005 PFT indicated FEV-1 was 
91 percent and FEV-1/FVC was 96.8 percent.  The second 
October 2005 PFT taken two days later indicated FEV-1 was 92 
percent and FEV-1/FVC was 98.9 percent.  A third PFT, taken 
on the same day as the second PFT, indicated FEV-1 was 94 
percent and FEV-1/FVC was 98.9 percent.  These results were 
within normal limits and equated to a noncompensable 
disability rating.  

The results of the May 2006 VA PFT indicated FEV-1 was 94 
percent and FEV-1/FVC was 81 percent.  This was also 
equivalent to a noncompensable disability rating.  

While the Veteran's representative asserts in an April 2009 
statement that the Veteran's May 2006 VA PFT indicated FEV-
1/FVC was 78 percent and therefore a 10 percent rating is 
warranted, the test described was a pre-bronchodilator PFT.  
Under the regulations, when evaluating respiratory conditions 
based on PFTs, post-bronchodilator results are to be used in 
applying the evaluation criteria in the rating schedule.  
38 C.F.R. § 4.96(d)(5) (2008).  All post-bronchodilator PFTs 
of record indicated that the Veteran's pulmonary function was 
within normal limits.  

The criteria also provide for a 10 percent rating for 
intermittent inhalational or oral bronchodilator therapy and 
a higher 30 percent rating for daily bronchodilator therapy, 
or; inhalational anti-inflammatory medication.  Service 
treatment records show that the Veteran was diagnosed with 
mild and persistent asthma exacerbated by tobacco use in 
November 2004.  In August 2005, the Veteran reported during 
an in-service examination that while he experienced a bit of 
wheezing while he was running, he had not taken his asthma 
inhaler since it was prescribed.  He reported that he ran 
daily without problems and did not have nighttime symptoms 
and noted improvement of his wheezing after he quit smoking.  
The Veteran also stated that he did not recall ever having an 
asthma attack.

As the Veteran's PFTs were consistent with a noncompensable 
disability rating, he did not use inhalational or oral 
bronchodilator therapy, and he has never had an asthma 
attack, the weight of the evidence is against the grant of an 
initial compensable rating.  38 U.S.C.A. § 5107(b).

Anatomical loss of the right eye

The Board notes that the criteria for rating anatomical loss 
of one eye were revised, effective December 10, 2008.  See 73 
Fed. Reg. 66,554 (Nov. 10, 2008) (to be codified at 38 C.F.R. 
§ 4.79, Diagnostic Code 6063).  However, because the 
Veteran's claim was pending before December 10, 2008, his 
claim will only be evaluated under the rating criteria in 
effect at the time of the Veteran's claim.  See Id.

DC 6066 provides that, with the anatomical loss of an eye, a 
40 percent evaluation is assignable when there is impairment 
of visual acuity in the other eye of 20/40.  38 C.F.R. § 
4.84(a), DC 6066 (2008).  A 50 percent evaluation is 
assignable when there is impairment of visual acuity in the 
other eye of 20/50.  A 60 percent evaluation is assignable 
when there is impairment of visual acuity in the other eye of 
20/70 or 20/100.  38 C.F.R. § 4.84(a), DC 6065.  

A 70 percent evaluation is assignable when there is 
impairment of visual acuity in the other eye of 20/200.  An 
80 percent evaluation is assignable when there is impairment 
of visual acuity in the other eye of 15/200.  A 90 percent 
evaluation is assignable when there is impairment of visual 
acuity in the other eye of 10/200.  38 C.F.R. § 4.84(a), DC 
6064.  A 100 percent evaluation is assignable when there is 
impairment of visual acuity in the other eye of 5/200.  38 
C.F.R. § 4.84(a), DC 6063.  For disabilities rated from 40-90 
percent, an additional 10 percent may be added upon evidence 
that an artificial eye cannot be worn and special monthly 
compensation may also be granted.  38 C.F.R. § 4.84(a), DC 
6064-6066.

Service treatment records show that the Veteran's right eye 
was removed in May 2001, following a camping accident.  

The RO granted service connection for anatomical loss of the 
right eye in June 2006 and assigned an initial 40 percent 
disability rating, effective January 27, 2006.  The October 
2006 rating decision granted an increase in the initial 
rating for anatomical loss of the right eye to 40 percent 
disabling plus an additional 10 percent for being unable to 
wear an artificial eye, effective January 27, 2006.  

A September 1998 enlistment examination shows that the 
Veteran's visual acuity in the left eye was initially 20/200 
and was 20/20 corrected.  A July 2002 in-service eye 
examination measured the Veteran's visual acuity as 20/25 in 
the left eye.  In July 2001, November 2002, and March 2004 
in-service eye examinations, the Veteran's visual acuity in 
the left eye was also 20/20 corrected.  In November 2004, the 
Veteran's private ophthalmologist reported that visual acuity 
was 20/15 in the left eye.  The Veteran received a VA eye 
examination in April 2006, where the Veteran's corrected 
visual acuity was 20/20 in the left eye.  

DC 6066 requires the loss of one eye and a 20/40 corrected 
visual acuity in the other eye for a 40 percent disability 
rating.  There is no medical evidence of record that shows 
the Veteran with a visual acuity beyond 20/25 and no evidence 
that the Veteran's visual acuity has worsened since his last 
exam.  A 50 percent disability rating requires a visual 
acuity of 20/50 in the remaining eye.  Therefore, the 
criteria for an increased rating have not been met or 
approximated.  As the weight of the evidence is against the 
claim, reasonable doubt does not arise.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's symptoms consist of wheezing upon exertion and 
the loss of vision in one eye.  These symptoms are 
contemplated in the rating criteria for bronchial asthma and 
anatomical loss of one eye.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability.  
Referral for consideration of extraschedular rating is, 
therefore, not warranted.


ORDER

Entitlement to an initial compensable disability rating for 
bronchial asthma is denied. 
  
Entitlement to a higher initial rating for anatomical loss of 
the right eye, rated as 40 percent disabling with an 
additional 10 percent due to the inability to wear an 
artificial eye is denied.


REMAND

In the November 2006 VA Form 9, the Veteran indicated that he 
disagreed with and wanted to appeal all of the issues listed 
on the Statement of the Case (SOC).  In the October 2006 SOC, 
entitlement to an increased evaluation of service connected 
disfigurement due to right eye loss was listed as an issue.  
This statement meets the requirements for a notice of 
disagreement with the initial rating of 30 percent disabling 
assigned for the Veteran's service connected disfigurement 
due to right eye loss.  A statement of the case has not been 
issued as it relates to this issue.  The Board is required to 
remand the case for issuance of the statement of the case.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to an 
increased rating for disfigurement due to right 
eye loss, decided in the October 2006 rating 
decision. The issue should be certified to the 
Board only if a timely substantive appeal is 
received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


